Exhibit 10.1

RESTORATION HARDWARE, INC.

1998 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Grantee’s Name and Address:

 

 

 

 

 

 

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Restoration Hardware, Inc. 1998 Stock Incentive
Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.

 

Award Number

 

 

Date of Award

 

 

Vesting Commencement Date

 

 

Total Number of Restricted Stock Units Awarded

(the “Units”)

 

 

Vesting Schedule:

Subject to the Grantee’s continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

[INSERT VESTING SCHEDULE]

In the event of the Grantee’s change in status from Employee to consultant or
Eligible Director, the determination of whether such change in status results in
a termination of Service will be determined in accordance with Section 409A of
the Code.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Corporation. If the Grantee would become vested in a fraction of a Unit, such
Unit shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date the Grantee terminates Service for any reason,
including death or Permanent Disability. In the event the Grantee terminates
Service for any reason, including death or Permanent Disability, any unvested
Units held by the Grantee immediately following such termination of the
Grantee’s Service shall be forfeited and deemed reconveyed to the Corporation
and the Corporation shall thereafter be the legal and beneficial owner of such
reconveyed Units and shall have all rights and interest in or related thereto
without further action by the Grantee.

IN WITNESS WHEREOF, the Corporation and the Grantee have executed this Notice
and agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

RESTORATION HARDWARE, INC.

a Delaware corporation

By:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S SERVICE OR AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S SERVICE, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE CORPORATION’S
RIGHT TO TERMINATE THE GRANTEE’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND
WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A
WRITTEN EMPLOYMENT AGREEMENT WITH THE CORPORATION TO THE CONTRARY, THE GRANTEE’S
STATUS IS AT WILL.

 

2



--------------------------------------------------------------------------------

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

The Grantee further acknowledges that, from time to time, the Corporation may be
in a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Corporation’s Shares. The Grantee further acknowledges and
agrees that, prior to the sale of any Shares acquired under this Award, it is
the Grantee’s responsibility to determine whether or not such sale of Shares
will subject the Grantee to liability under insider trading rules or other
applicable federal securities laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Corporation’s
intranet or otherwise. By signing below (or by providing an electronic
signature) and accepting the grant of the Award, the Grantee: (i) consents to
access electronic copies (instead of receiving paper copies) of the Plan
Documents via the Corporation’s intranet; (ii) represents that the Grantee has
access to the Corporation’s intranet or otherwise; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents; and (iv) acknowledges that the Grantee is familiar with
and accepts the Award subject to the terms and provisions of the Plan Documents.

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Plan Administrator in accordance with Section 8 of the
Agreement. The Grantee further agrees to the venue and jurisdiction selection in
accordance with Section 9 of the Agreement. The Grantee further agrees to notify
the Corporation upon any change in his or her residence address indicated in
this Notice.

 

Date:                                         
                                                 
                                                                               
           Grantee’s Signature                                             
                                                    Grantee’s Printed Name

 

3



--------------------------------------------------------------------------------

RESTORATION HARDWARE, INC.

1998 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Issuance of Units. Restoration Hardware, Inc., a Delaware corporation (the
“Corporation”), hereby issues to the Grantee (the “Grantee”) named in the Notice
of Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the
Total Number of Restricted Stock Units Awarded set forth in the Notice (the
“Units”), subject to the Notice, this Restricted Stock Unit Agreement (the
“Agreement”) and the terms and provisions of the Restoration Hardware, Inc. 1998
Stock Incentive Plan, as amended from time to time (the “Plan”), which is
incorporated herein by reference. Unless otherwise provided herein, the terms in
this Agreement shall have the same meaning as those defined in the Plan.

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution.

3. Conversion of Units and Issuance of Shares.

(a) General. Subject to Section 3(b), one share of Common Stock shall be
issuable for each Unit subject to the Award (the “Shares”) upon vesting.
Immediately prior to the specified effective date of a Change in Control (as
defined in the Plan), which also constitutes a “change in the ownership or
effective control, or in the ownership of a substantial portion of the assets”
(as defined in Section 409A of the Code) of the Company, and subject to
Section 3(b), vesting shall accelerate and one Share shall be issuable for each
Unit subject to the Award except to the extent that the Award is Assumed in
connection with such Change in Control. Immediately thereafter, or as soon as
administratively feasible, the Company will transfer such Shares to the Grantee
upon satisfaction of any required tax or other withholding obligations. Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share. For purposes of this Agreement,
“Assumed” means that pursuant to a Change in Control either (i) the Award is
expressly affirmed by the Corporation or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Change in
Control with appropriate adjustments to the number and type of securities of the
successor entity or its Parent subject to the Award.

(b) Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a), above, shall be delayed in the event the Corporation reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Laws. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Corporation reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Laws. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Laws.

(c) Delay of Issuance of Shares. The Corporation shall have the authority to
delay the issuance of any Shares under this Section 3 to the extent it deems
necessary or appropriate to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies); in such event, any Shares to which the Grantee would otherwise be
entitled during the six (6) month period following the date of the Grantee’s
termination of Service will be issuable on the first business day following the
expiration of such six (6) month period.

4. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.



--------------------------------------------------------------------------------

5. Taxes.

(a) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Corporation or any Parent or Subsidiary of the Corporation takes with
respect to any tax withholding obligations that arise in connection with the
Award. Neither the Corporation nor any Parent or Subsidiary of the Corporation
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares issuable pursuant to the Award. The Corporation does
not commit and is under no obligation to structure the Award to reduce or
eliminate the Grantee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Corporation determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Corporation.

(i) By Share Withholding. The Grantee authorizes the Corporation to, upon the
exercise of its sole discretion, withhold from those Shares issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation. The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Corporation or any
Parent or Subsidiary of the Corporation as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the withholding of Shares described above.

(ii) By Sale of Shares. Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Corporation and any brokerage firm
determined acceptable to the Corporation for such purpose to, upon the exercise
of Corporation’s sole discretion, sell on the Grantee’s behalf a whole number of
Shares from those Shares issuable to the Grantee as the Corporation determines
to be appropriate to generate cash proceeds sufficient to satisfy the minimum
applicable Tax Withholding Obligation. Such Shares will be sold on the day such
Tax Withholding Obligation arises (e.g., a vesting date) or as soon thereafter
as practicable. The Grantee will be responsible for all broker’s fees and other
costs of sale, and the Grantee agrees to indemnify and hold the Corporation
harmless from any losses, costs, damages, or expenses relating to any such sale.
To the extent the proceeds of such sale exceed the Grantee’s minimum Tax
Withholding Obligation, the Corporation agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Corporation or its designee is under
no obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Corporation or any Parent or Subsidiary of the Corporation as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the sale of Shares described
above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days (or such fewer number of business days as determined by the
Plan Administrator) before any Tax Withholding Obligation arises (e.g., a
vesting date), the Grantee may elect to satisfy the Grantee’s Tax Withholding
Obligation by delivering to the Corporation an amount that the Corporation
determines is sufficient to satisfy the Tax Withholding Obligation by (x) wire
transfer to such account as the Corporation may direct, (y) delivery of a
certified check payable to the Corporation, or (z) such other means as specified
from time to time by the Plan Administrator.

Notwithstanding the foregoing, the Corporation or a Parent or Subsidiary of the
Corporation also may satisfy any Tax Withholding Obligation by offsetting any
amounts (including, but not limited to, salary, bonus and severance payments)
payable to the Grantee by the Corporation and/or a Parent or Subsidiary of the
Corporation.

6. Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Corporation and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Corporation and the

 

2



--------------------------------------------------------------------------------

Grantee. These agreements are to be construed in accordance with and governed by
the internal laws of the State of California without giving effect to any choice
of law rule that would cause the application of the laws of any jurisdiction
other than the internal laws of the State of California to the rights and duties
of the parties. Should any provision of the Notice or this Agreement be
determined to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.

7. Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

8. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Corporation to the Plan Administrator. The
resolution of such question or dispute by the Plan Administrator shall be final
and binding on all persons.

9. Venue and Jurisdiction. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
San Francisco) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Section 9 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

11. Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Corporation, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Corporation deems appropriate or advisable.

END OF AGREEMENT

 

3